          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 1 of 16


1    HEATHER D. HEARNE, SBN 254496
2    hdh@kullmanlaw.com
     THE KULLMAN FIRM
3
     A Professional Law Corporation
4    4605 Bluebonnet Blvd., Suite A
     Baton Rouge, LA 70809
5
     Tel.: (225) 906-4245
6    Fax: (225) 906-4230
7
     Attorney for Defendant
8    Conduent State & Local Solutions, Inc.
9
                        UNITED STATES DISTRICT COURT
10
                       EASTERN DISTRICT OF CALIFORNIA
11
           DEANNA ELMER, an individual         Case No.:
12

13                     Plaintiff,
14
                                               DEFENDANT’S NOTICE OF
           vs.                                 REMOVAL
15                                             [Declarations of Heather D. Hearne
           CONDUENT STATE & LOCAL              and Donald R. DeLorenz filed
16
           SOLUTIONS, INC., a New York         concurrently herewith]
17         corporation, and Does 1-10,
18
           inclusive,                          [Placer County Superior Court,
                       Defendants.             Case No. 19SCV43629]
19

20

21

22         TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
23
     PLAINTIFF DEANNA ELMER AND HER COUNSEL OF RECORD:
24

25         PLEASE TAKE NOTICE that Conduent State & Local Solutions, Inc.
26
     (“Conduent” or “Defendant”), files this Notice of Removal pursuant to 28 U.S.C.
27

28
     §§ 1441 and 1446, asserting diversity jurisdiction pursuant to 28 U.S.C.

                                      PAGE 1 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 2 of 16


1    § 1332(a) and federal question jurisdiction pursuant to 28 U.S.C. § 1331, to
2
     effect the removal of the above-captioned civil action, which was commenced in
3

4    the Superior Court of the State of California in and for the County of Placer as
5
     Case No. 19SCV43629, and states that the removal is proper for the following
6

7
     reasons:

8                            TIMELINESS OF REMOVAL
9
           1.     On August 29, 2019, Plaintiff Deanna Elmer (“Plaintiff”) filed her
10

11
     Complaint for Damages against Conduent in the Superior Court of the State of
12   California in and for the County of Placer. Declaration of Heather D. Hearne
13
     (“Hearne Decl.”), ¶ 3, Exh. A (Complaint), filed concurrently herewith. The
14

15   Complaint was mailed to Conduent’s counsel on September 4, 2019 pursuant to
16
     Cal. Code Civ. Proc. § 415.30. Hearne Decl., ¶ 4, Exh. B (Notice of Service).
17

18   Conduent returned the signed acknowledgement of receipt via the United States
19   Postal Service and electronic mail on September 19, 2019. Id., ¶ 5, Exh. C
20
     (Notice and Acknowledgement of Receipt signed by Nancy K. Jagielski).
21

22         2.     A notice of removal must be filed within 30 days after receipt by
23
     the defendant, through service or otherwise, of a copy of the initial pleading. 28
24

25
     U.S.C. § 1446(b)(1). Pursuant to California Code of Civil Procedure Section
26   415.40, service on a person outside of the state of California is deemed complete
27
     ten (10) days after the mailing of a Complaint via first class mail. California
28


                                        PAGE 2 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 3 of 16


1    federal courts have held that a notice of removal must be filed thirty (30) days
2
     after service is completed pursuant to Section 415.40. See, e.g., SteppeChange
3

4    LLC v. VEON Ltd., 354 F.Supp.3d 1033, 1041 (N.D.Cal. 2018) (notice of
5
     removal filed twenty-nine days after service deemed complete under Cal. Code
6

7
     Civ. Proc. § 415.40 was timely).

8          3.     Thus, service was deemed completed on Conduent on September
9
     14, 2019, which is ten (10) days after the Complaint was mailed. Cal. Code Civ.
10

11   Proc. § 415.40. Conduent’s notice of removal is timely pursuant to 28 U.S.C. §
12
     1446(b), because it is filed within 30 days after service of the complaint was
13

14
     completed.

15                 SUMMARY OF PLAINTIFF’S ALLEGATIONS
16                  AND FACTS GIVING RISE TO REMOVAL
17
           4.     Plaintiff’s deceased husband, Robert Elmer, is a former Conduent
18
     employee. Complaint, ¶ 6. Through his employment with Conduent, Mr. Elmer
19

20   had two life insurance policies, one paid for by the Company and the other paid
21
     for by him through payroll deductions. Id. at ¶ 8. After he suffered two strokes
22

23   in November 2015, Mr. Elmer was not able to return to work and was placed on
24
     a leave of absence. Id., ¶¶ 9, 10, and 12. On or around December 25, 2016,
25
     Plaintiff and Mr. Elmer mutually filled out the paperwork terminating Mr.
26

27   Elmer’s employment, which also resulted in termination of his employee-
28
     sponsored life insurance policies. Id., ¶ 26. Plaintiff alleges that Mr. Elmer
                                        PAGE 3 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 4 of 16


1    should have received a package from Metropolitan Life Insurance (“MetLife”)
2
     to continue his life insurance premiums within 31 days of the loss of group
3

4    coverage, but he did not. Id., ¶ 30. On October 18, 2017, nearly ten (10)
5
     months after the loss of group coverage, Mr. Elmer died. Id., ¶ 33. Plaintiff
6

7
     submitted a life insurance claim to MetLife in December 2017, which MetLife

8    rejected because Mr. Elmer’s life insurance policies had been canceled. Id., ¶ 36.
9
     Plaintiff filed the instant action against Conduent.
10

11         Plaintiff’s Complaint alleges five causes of action:
12
           1) negligence in the cancellation of life insurance benefits and failure to
13

14
               pay premiums on Mr. Elmer's behalf, alleging damages of $268,0001

15             on this claim alone;
16
           2) negligent undertaking based on a purported failure to exercise
17

18             reasonable care in rendering human resources benefits;
19
           3) intentional infliction of emotional distress based upon the allegation
20

21
               that Mr. Elmer did not actually sign a waiver all claims, and Conduent

22             should have known he did not do so and/or forged his signature;2
23

24

25

26   1
       Plaintiff’s Complaint specifically alleges this amount for the loss she attributes
27   to the first cause of action. See Complaint, ¶ 48. This alone satisfies the
     jurisdictional requirements for the amount in controversy required to remove an
28
     action to federal court under 28 U.S.C. 1332(a).
                                         PAGE 4 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 5 of 16


1          4) intentional misrepresentation based on the allegation that Conduent
2
                told Mr. Elmer it would pay his insurance premiums for the first six
3

4               months he was unable to return to work following his stroke and that
5
                Conduent told Plaintiff and Mr. Elmer that terminating his
6

7
                employment would not terminate his life insurance coverage; and

8          5) concealment based on the allegation that Conduent did not disclose to
9
                Mr. Elmer that termination of employment would result in termination
10

11              of life insurance.
12
                                     BASIS FOR REMOVAL
13
     I.    The Court has Diversity Jurisdiction pursuant to 28 U.S.C. § 1332(a).
14

15         5.      Although Defendant denies any liability in this case, for purposes
16
     of the jurisdictional requirements of removal only, Defendant has a good faith
17

18   basis to believe that the allegations in Plaintiff’s Complaint put in controversy at
19   least $268,000—far in excess of the $75,000 required.            Complaint, ¶ 48
20
     (“Defendant’s negligence resulted in Plaintiff losing $268,000 in benefits.”).
21

22   Federal jurisdiction is appropriate, and this action is removed pursuant to 28
23
     U.S.C. §§ 1441 and 1332(a) because the parties and interests are diverse, and a
24

25

26
     22
27     While the Complaint does not specify which settlement agreement is the basis
     of this claim, Conduent believes Plaintiff is referring the settlement agreement
28
     dated December 29, 2016 and signed by Mr. Elmer.
                                          PAGE 5 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 6 of 16


1    good faith reading of the Complaint shows that the amount in controversy
2
     exceeds the sum of $75,000, exclusive of interest and costs.
3

4          A.     Complete Diversity of Citizenship Exists.
5          6.     To remove under § 1332(a), complete diversity must exist—
6
     meaning that the plaintiff must be a citizen of a different state than each of the
7

8    defendants. 28 U.S.C. § 1332(a); Morris v. Princess Cruises, Inc., 236 F.3d
9
     1061, 1067 (9th Cir. 2001).
10

11
           7.     Plaintiff is a resident of California. See Complaint, ¶ 1.
12         8.     For diversity purposes, a person is a “citizen” of the state in which
13
     he or she is domiciled. “[A] person is ‘domiciled’ in a location where he or she
14

15   has established a fixed habitation or abode in a particular place, and [intends] to
16
     remain there permanently or indefinitely.” Lew v. Moss. 797 F.2d 747, 749–50
17

18   (9th Cir. 1986) (internal quotations omitted). A party’s residence is prima facie
19   evidence of her domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514,
20
     520 (10th Cir. 1994); see also Ervin v. Ballard Marine Constr., Inc., No. 16-cv-
21

22   02931-WHO, 2015 WL 4239710 (N.D. Cal., Aug. 11, 2016). Thus, based on the
23
     allegations in the Complaint, Plaintiff is a citizen of California.
24

25
           9.     Conduent State & Local Solutions, Inc. is incorporated in New
26   York and maintains its headquarters in Florham Park, New Jersey. Complaint, ¶
27
     2; Declaration of Don DeLorenz (“DeLorenz Decl.), ¶ 3.
28


                                          PAGE 6 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 7 of 16


1          10.      Under 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be
2
     a citizen of every State . . . by which it has been incorporated and of the State . . .
3

4    where it has its principal place of business.” A corporation’s principal place of
5
     business is identified pursuant to the “nerve center” test, set forth in Hertz Corp.
6

7
     v. Friend, 559 U.S. 77 (2010). Under the “nerve center” test, a company’s

8    principal place of business is in the state where a corporation’s high-level
9
     officers “direct, control, and coordinate the corporation’s activities”—typically
10

11   the corporation’s headquarters. Id. at 92–93.
12
           11.      As Conduent State & Local Solutions, Inc. is incorporated in New
13

14
     York, and it maintains its headquarters Florham Park, New Jersey, it is a citizen

15   of New York and New Jersey for diversity jurisdiction purposes. DeLorenz
16
     Decl., ¶ 3.3
17

18         B.       The Amount in Controversy Exceeds $75,000.
19         12.      The   second   element    of   diversity   jurisdiction—amount       in
20
     controversy exceeding $75,000—is also met. Conduent has a good-faith basis
21

22   to believe that the allegations in the Complaint put in controversy an amount
23
     well in excess of $75,000, as Plaintiff’s complaint directly asserts that
24

25

26   3
       Plaintiff also named as Defendants Does 1 through 10. See Complaint. For
27   removals based on diversity jurisdiction, “the citizenship of defendants sued
     under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b)(1).
28
     Accordingly, the citizenship of Defendants Does 1 through 10 is irrelevant.
                                          PAGE 7 OF 16
           Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 8 of 16


1    Conduent’s negligence resulted in her losing $268,000 in benefits.             See
2
     Complaint, ¶ 48, Prayer for Relief. More specifically, Plaintiff claims that but
3

4    for Conduent’s purported negligence, she would have been entitled to “basic life
5
     insurance benefits” of “$67,000.00” and “supplemental life insurance benefits”
6

7
     of “$201,000.00.” Complaint, ¶¶ 46-47. Although Conduent denies any liability

8    as to Plaintiff’s claims, these allegations are sufficient to establish more than
9
     $75,000 in controversy.     Thus, this Court has diversity jurisdiction under
10

11   28 U.S.C. § 1332(a) as the parties are completely diverse and the amount in
12
     controversy exceeds the jurisdictional requirement.
13

14
     II.    The Court has Federal Question Jurisdiction pursuant to 28 U.S.C. §
            1331.
15

16          13.   This Court also has jurisdiction over Plaintiff’s claims, because
17
     they arise under federal law despite her attempt to couch them as state law
18
     causes of action.
19

20          14.   “The district courts shall have original jurisdiction of all civil
21
     actions arising under the Constitution, laws, or treaties of the United States.” 28
22

23   U.S.C. § 1331.      The Employee Retirement Income Security Act of 1974
24
     (“ERISA”) includes an expansive preemption section, which states that ERISA
25
     supersedes “any and all State laws insofar as they may now or hereafter relate to
26

27   any employment benefit described in section 1003(a) of this title and not exempt
28
     under section 1003(b) of this title.” 29 U.S.C. § 1144(a). Section 1003(a) states
                                        PAGE 8 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 9 of 16


1    that ERISA applies to “any employment benefit plan if it is established or
2
     maintained (1) by any employer engaged in commerce . . . .” 4             29 U.S.C.
3

4    § 1003(a).
5
           15.    Section 1132(a)(1)(b) sets forth the standard for a civil action under
6

7
     ERISA: “A civil action may be brought—(1) by a participant or beneficiary—

8    . . . (B) to recover benefits due to him under the terms of his plan, to enforce his
9
     rights under the terms of the plan, or to clarify his rights to future benefits under
10

11   the terms of the plan.”      29 U.S.C. § 1132(a)(1)(b).      As the United States
12
     Supreme Court has explained, “[t]his provision is relatively straightforward. If a
13

14
     participant or beneficiary believes that benefits promised to him under the terms

15   of the plan are not provided, he can bring suit seeking provision of those
16
     benefits.” Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004).
17

18         16.    The ERISA civil action is the exclusive private remedy available
19
     for allegations arising under ERISA. Indeed, “any state-law cause of action that
20

21
     duplicates, supplements, or supplants the ERISA civil enforcement remedy

22   conflicts with the clear congressional intent to make the ERISA remedy
23
     exclusive and is therefore pre-empted.” Id. at 209. Causes of action related to a
24

25

26
     4
27    The exemptions in Section 1003(b), which exclude benefits that are part of a
     government plan, a church plan, a plan that is part of worker’s compensation, a
28
     non-U.S plan, or an excess plan, do not apply in this case.
                                         PAGE 9 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 10 of 16


1    denial of ERISA benefits but labeled as state tort claim are also preempted. Id.
2
     at 215; see also Dishman v. UNUM Life Ins. Co. of America, 269 F.3d 974, 983
3

4    (9th Cir. 2001) (holding that plaintiffs’ intentional infliction of emotional
5
     distress claim was preempted because the alleged emotional distress “arose from”
6

7
     and was “inextricably intertwined” with the insurer’s failure to timely pay

8    benefits).
9
           17.      Causes of action within the scope of Section 1132’s civil
10

11   enforcement provision are removable to federal court. Aetna Health Inc., 542
12
     U.S. at 209.
13

14
           18.      Federal courts have widely held that allegations that an employer

15   (or insurer) did not provide sufficient notice of continuation of a policy fall
16
     under ERISA. See Howard v. Gleason Corp., 901 F.2d 1154, 1156 (2d Cir.
17

18   1990) (holding that ERISA preempted a state law that required an employer to
19
     inform employees of their life insurance conversion rights within fifteen days of
20

21
     termination); see also King v. Blue Cross & Blue Shield of Illinois, 871 F.3d 730,

22   740 (9th Cir. 2017); Arnold v. Arrow Transp. Co. of Delaware, 926 F.2d 782,
23
     785 (9th Cir. 1991); Brenner v. Metro. Life Ins. Co., CIV.A. 11-12096-GAO,
24

25   2015 WL 1307394, at *9 (D. Mass. Mar. 23, 2015) (citing 29 U.S.C. § 1022,
26
     which lays out requirements for summaries of ERISA plans).
27

28


                                        PAGE 10 OF 16
         Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 11 of 16


1          19.    Here, Plaintiff’s allegations focus on what Plaintiff and Mr. Elmer
2
     were and were not told with respect to the termination of his employee benefits
3

4    and his option to convert and continue benefits. While Plaintiff presents her
5
     claims as common law tort causes of action arising under state law – i.e.
6

7
     negligence, negligent undertaking, intentional infliction of emotional distress,

8    intentional misrepresentation, and concealment – the basis of all these claims is
9
     her contention that Conduent canceled Mr. Elmer’s life insurance policies
10

11   against Plaintiff’s (and Mr. Elmer’s) wishes.           Indeed, Plaintiff’s entire
12
     Complaint is premised on Conduent’s alleged actions regarding the life
13

14
     insurance Mr. Elmer obtained through his employment with Conduent.

15   Complaint, ¶ 8 (“Robert Elmer paid for, through [Conduent’s] Services Benefit
16
     Web, . . . supplemental life insurance, and spouse life insurance.”). Because
17

18   Plaintiff’s claims fall squarely within the ambit of ERISA, they are preempted
19
     by ERISA.
20

21
           20.    Additionally, Plaintiff’s alleged causes of action fall within 29

22   U.S.C. § 1132(a) because they all arise from and are inexplicably intertwined
23
     with MetLife’s denial of Plaintiff’s claim for life insurance benefits. The core of
24

25   Plaintiff’s Complaint is as follows. First, “Plaintiff, believing that Robert’s life
26
     insurance policies were intact, contacted Conduent shortly after Robert’s death
27

28
     regarding the life insurance benefits.” Complaint, ¶ 34. Then, after contacting

                                        PAGE 11 OF 16
         Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 12 of 16


1    Conduent, Conduent provided her a MetLife Beneficiary Form. Id., ¶ 35. And
2
     finally, “Plaintiff submitted her claim to MetLife [sic] in December 2017, and
3

4    her claim was rejected in January of 2018, putting her on notice that Robert’s
5
     life insurance had been cancelled against her wishes.” Id., ¶ 36. In part, this
6

7
     was because “Robert should have received a package from MetLife to continue

8    his life insurance premiums within 31 days of the loss of group coverage” and
9
     “Robert never received a packet.” Id., ¶ 30.
10

11         21.    All of the harm that Plaintiff alleges arise out of these alleged facts.
12
     See Complaint, ¶ 45 (negligence – “As a proximate result of Defendants’
13

14
     negligent actions, Plaintiff was denied the life insurance benefits from

15   MetLife.”); id., ¶ 54 (negligent undertaking – “Plaintiff suffered harm because
16
     Robert relief on Defendants performance of those human resource benefit
17

18   services.”); id., ¶ 61 (intentional infliction of emotional distress – Plaintiff
19
     suffered severe emotional distress because “Defendants knew or should have
20

21
     known Plaintiff did not intend to eliminate Robert’s life insurance.”); id, ¶ 67

22   (Intentional Misrepresentation – Plaintiff was harmed as a result of their reliance
23
     because “Defendants represented to Robert and Plaintiff that terminating
24

25   Robert’s employment would not terminate his life insurance coverage.”); and, id,
26
     ¶ 73 (Concealment – Plaintiff was harmed because “Defendant intended to
27

28
     deceive Plaintiff and Robert by concealing the fact that the termination and

                                        PAGE 12 OF 16
          Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 13 of 16


1    ‘waiving’ of fees would cancel Robert’s life insurance.”).           In fact, any
2
     actionable duty that Conduent may have owed to Mr. Elmer regarding his life
3

4    insurance benefits, could only arise if Conduent was a fiduciary, as defined by
5
     ERISA. See 29 U.S.C. §1002(21)(A). Additionally, it is telling that the only
6

7
     monetary damages that Plaintiff alleges in the Complaint, is the amount of basic

8    and supplemental life insurance that she alleges she was due, $268,000.
9
     Complaint, ¶¶ 46-48.
10

11         22.       Accordingly, Plaintiff’s causes of action under California common
12
     law torts are preempted by ERISA and this Court has federal question
13

14
     jurisdiction.

15      THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER
16
           23.       Based on the foregoing facts and allegations, this Court has
17

18   diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), because
19   the controversy is between citizens of different states and the amount in
20
     controversy exceeds $75,000, exclusive of interest and costs.
21

22         24.       This Court additionally has federal question jurisdiction over this
23
     action pursuant to 28 U.S.C. § 1331, because ERISA preempts Plaintiff’s claims.
24

25
           25.       Accordingly, this action is properly removable under 28 U.S.C.
26   §§ 1441 and 1446.
27

28


                                          PAGE 13 OF 16
         Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 14 of 16


1          26.    Additionally, the United Stated District Court for the Eastern
2
     District of California – Sacramento Division is the federal judicial district and
3

4    division embracing the Superior Court for the County of Placer, where the suit
5
     was originally filed. See 28 U.S.C. §§ 84(c)(2) and 1441(a).
6

7
           27.    True and correct copies of all documents filed with the Superior

8    Court are submitted as attachments to the Declaration of Heather D. Hearne
9
     filed concurrently herewith, as is the Declaration of Donald R. DeLorenz in
10

11   Support of Defendant’s Notice of Removal.          This constitutes the complete
12
     record of all proceedings in the state court and all are appended hereto as
13

14
     required by 28 U.S.C. § 1446(a).

15         28.    Upon filing the Notice of Removal, Conduent will furnish written
16
     notice to Plaintiff’s counsel, and will file and serve a copy of this Notice with
17

18   the Clerk of the Superior Court in and for Placer County, pursuant to 28 U.S.C.
19
     § 1446(d).
20

21
           WHEREFORE, Defendant Conduent State & Local Solutions, Inc.

22   hereby removes this action from the Superior Court of California in and for the
23
     County of Placer.
24

25   Dated: October 10, 2019.
26

27
                                               /s/ Heather D. Hearne
28
                                               HEATHER D. HEARNE (254496)
                                        PAGE 14 OF 16
     Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 15 of 16


1                                      hdh@kullmanlaw.com
2                                      THE KULLMAN FIRM
                                       A Professional Law Corporation
3
                                       4605 Bluebonnet Blvd., Suite A
4                                      Baton Rouge, LA 70809
                                       Telephone: (225) 906-4250
5
                                       Facsimile: (225) 906-4230
6
                                       Attorneys for Defendant
7                                      CONDUENT BUSINESS
                                       SERVICES, LLC.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                PAGE 15 OF 16
         Case 2:19-cv-02034-TLN-DB Document 1 Filed 10/10/19 Page 16 of 16


1                                 PROOF OF SERVICE
2
     STATE OF LOUISIANA         )
3
                                )
4    PARISH OF EAST BATON ROUGE )
5
           On October 10, 2019, I caused the foregoing document(s) described as:
6

7              •   Notice of Removal
               •   Declaration of Donald DeLorenz
8
               •   Declaration of Heather D. Hearne
9              •   Corporate Disclosure Statement
10
               •   Civil Cover Sheet
               •   Proof of Service
11

12   to be served on the interested parties in this action by placing a true copy thereof
     enclosed in a sealed envelope addressed as follows:
13

14                                   Allan R. Frumkin
                                      Jon E. Rietveld II
15                                     5900 King Road
                                     Loomis, CA 95650
16
                                   Attorneys for Plaintiff
17

18   _X_ VIA U.S. MAIL
19
            Following ordinary business practices, I placed the document for
20   collection and mailing at Baton Rouge, Louisiana, in a sealed envelope. I am
     readily familiar with the business’s practice for collection and processing of
21
     correspondence for mailing with the United States Postal Service, and, in the
22   ordinary course of business, such correspondence would be deposited with the
23
     United States Postal Service on the day on which it is collected at the business.

24         I declare under penalty of perjury under the laws of the State of California
25   and the United States that the above is true and correct. Executed on October
     10, 2019, at Baton Rouge, LA.
26

27
                                             /s/Heather D. Hearne
28
                                             Heather D. Hearne
                                        PAGE 16 OF 16
